Citation Nr: 0628564	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 
1999 rating decision which assigned an initial 10 percent 
disability evaluation for tinnitus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The appellant had active military service from August 1960 to 
August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 1998 and April 2003 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Sioux Falls, South Dakota.                  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a left knee 
disability entitlement, will be discussed in the remand 
portion of this decision; the issue is remanded to the RO via 
the Appeals Management Center in Washington D.C. 


FINDING OF FACT

The initial assignment of a 10 percent evaluation for 
tinnitus in an unappealed March 1999 rating decision was 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.    


CONCLUSION OF LAW

The March 1999 rating decision that assigned an initial 10 
percent disability evaluation for tinnitus did not contain 
clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE claims are not conventional 
appeals, but requests for revisions of previous decisions.  
Therefore, the regulations pertinent to VA's duties to notify 
and to assist are not applicable to CUE claims.  See Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001).  Thus, a remand 
for any further technical compliance with the pertinent 
provisions is not necessary.      

By a March 1999 rating decision, service connection for 
tinnitus was granted and an initial 10 percent disabling 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260.  This decision was not 
appealed, and thus the decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2005).  Under the 
applicable criteria, RO decisions that are final and binding 
will be accepted as correct in the absence of CUE.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).         

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed and evaluated), or that the statutory or 
regulatory provisions existing at that time were incorrectly 
applied.  Second, the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome.  Third, a determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior adjudication in question.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).          

According to the Court, CUE is a very specific and rare kind 
of error.  It is the kind of error to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  The 
Court has defined CUE as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute CUE.  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  The Court has also held that the 
failure to fulfill the duty to assist does not constitute 
CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).                   

In 1999, disability evaluations were determined by the 
application of the VA's Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (1999).  The percentage ratings 
contained in the Schedule represented the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(1999).

At the time of the March 1999 rating decision, Diagnostic 
Code 6260 provided for a single 10 percent disabling 
evaluation for tinnitus that was persistent as a symptom of 
head injury, concussion, or acoustic trauma.  38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998).  That was the only 
evaluation available under that diagnostic code; therefore, 
it was the maximum disability evaluation available.  Id.      

Under the rating criteria for tinnitus effective June 10, 
1999, a maximum 10 percent rating is assigned when there is 
evidence of recurrent tinnitus.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1999).

Effective June 13, 2003, the Schedule was amended.  The 
Schedule continues to provide that that tinnitus is rated at 
a maximum of 10 percent if it is recurrent.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (2003).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, No. 05-7168, ---F.3d. ---, 2006 WL 1667936 (Fed. 
Cir. June 19, 2006), the Federal Circuit concluded that Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.    

In light of the above, the Board finds that the assignment of 
an initial 10 percent disabling evaluation for tinnitus at 
the time of the March 1999 rating decision was not CUE and 
the assignment of an initial 10 percent disability evaluation 
for tinnitus was correct.  


ORDER

The March 1999 rating decision, which assigned an initial 10 
percent disabling evaluation, was not clearly and 
unmistakably erroneous, and the appeal is denied.   


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Under regulations implementing the VCAA, VA's duty to notify 
and duty to assist have been significantly expanded.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  38 
C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the issue on appeal, which is whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for a left knee disability.  Additionally, he has not been 
informed as to what evidence he is to submit and what 
evidence VA will obtain.  Thus, the Board will remand the 
appellant's claim to ensure full and complete compliance with 
the enhanced duty-to-notify and duty-to-assist provisions of 
the VCAA.

By an August 1996 rating action, the RO denied the 
appellant's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left knee disability.  
He did not file a notice of disagreement.  Therefore, the 
August 1996 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2005).  Nevertheless, a claim will be reopened in 
the event that new and material evidence is presented.  38 
U.S.C.A. § 5108. 

In August 1998, the appellant submitted letters to the RO.  
In the letters, the appellant reiterated his contention that 
due to a 1993 left knee arthroscopy which was conducted at a 
VA Medical Center, he developed post-operative infections 
which resulted in limitation of motion of his left knee.  The 
RO construed the letters as an informal claim to reopen the 
appellant's previously denied claim for entitlement to 
benefits under 38 U.S.C.A. § 1151.  In a September 1998 
rating action, the RO denied the appellant's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee disability on the basis that new and material 
evidence had not been submitted to reopen the claim.  The 
appellant subsequently filed a timely appeal.   

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App. 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.146 
(2005); see also 66 Fed. Reg. 45620 (2001).  The appellant's 
claim to reopen was filed in August 1998, requiring the claim 
to be reviewed under the prior regulations, not the amended 
regulations.  However, there is no evidence of record showing 
that the RO considered the appellant's claim under the prior 
regulations.  There is also no evidence of record showing 
that the RO informed the appellant of the provisions of 
38 C.F.R. § 3.156 in effect prior to August 29, 2001.  A 
review of the claims file reveals that the RO issued a 
statement of the case in October 1998, and a supplemental 
statement of the case in August 2000.  However, neither the 
statement of the case nor the supplemental statement of the 
case made reference to the provisions of 38 C.F.R. § 3.156 in 
effect prior to August 29, 2001, and neither reflect 
consideration of the prior regulations pertaining to 
submission of new and material evidence.  Thus, the appellant 
has not been provided adequate notice of the relevant laws 
and regulations.  As the RO has not set forth the correct 
standard to address the issue of whether new and material 
evidence has been obtained, further development is in order.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  In this regard, the appellant 
should be provided a VCAA notice letter 
specific to the claim on appeal and told 
of the information or evidence he needs to 
submit to substantiate his claim and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The 
appellant should be informed of the 
appropriate regulatory requirements (prior 
to August 29, 2001) for the submission of 
new and material evidence.  The RO must 
also provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.

3.  The RO should then review and re-
adjudicate the issue on appeal.  
Specifically, in regard to the appellant's 
claim of whether new and material evidence 
has been submitted to reopen the issue of 
entitlement to benefits under 38 U.S.C.A. 
§ 1151, the RO should consider the 
provisions of 38 C.F.R. § 3.156 in effect 
prior to August 29, 2001.  If such action 
does not grant the benefit claimed, the RO 
should provide the appellant and his 
representative a supplemental statement of 
the case, and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


